Order filed January 3, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00932-CV
                                   ____________

                      EFIGENIA P. BONILLA, Appellant

                                         V.

                    WELLS FARGO BANK, N.A., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1019844

                                    ORDER

      The notice of appeal in this case was filed October 5, 2012. The clerk’s
record was filed November 7, 2012. To date, the filing fee of $175.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before January 18, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM